DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 37-68 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re claims 37-49 and 63, the prior art fails to teach or suggest, an accessory apparatus detachably attachable to an image-capturing apparatus and a control method for an accessory apparatus having the specific configurations disclosed in claims 37-49 and 63 wherein the accessory apparatus is detachably attachable to an image-capturing apparatus and comprises: at least one processor or circuit configured to perform operations of: an accessory communicator configured to provide, with the image-capturing apparatus, three channels that are a notification channel used for providing a notice from the image-capturing apparatus to the accessory apparatus, a first data communication channel used for transmitting accessory data from the accessory apparatus to the image-capturing apparatus, and a second data communication channel used for transmitting camera data from the image-capturing apparatus to the accessory apparatus; and an accessory controller configured to: in a transmission request receiving state of receiving a transmission request as the notice from the image-capturing apparatus through the notification channel, transmit the accessory data frame 

Re claims 50-62 and 64, the prior art fails to teach or suggest, an image-capturing apparatus to which an accessory apparatus is detachably attachable and a control method for an image-capturing apparatus having the specific configurations disclosed in claims 50-62 and 64 wherein the image-capturing apparatus comprises: at least one processor or circuit configured to perform operations of: a camera communicator configured to provide, with the accessory apparatus, three channels that are a notification channel used for providing a notice from the image-capturing apparatus to the accessory apparatus, a first data communication channel used for transmitting accessory data from the accessory apparatus to the image-capturing apparatus, and a second data communication channel used for transmitting camera data from the image-capturing apparatus to the accessory apparatus; and a camera controller configured to: in a transmission request providing state of providing a transmission request as the notice to the accessory apparatus through the notification channel, receive the accessory data frame by frame from the accessory apparatus 

Re claims 65 and 67, the prior art fails to teach or suggest, an accessory apparatus detachably attachable to an image-capturing apparatus and a control method for an accessory apparatus having the specific configurations disclosed in claims 65 and 67 wherein the accessory apparatus is detachably attachable to an image-capturing apparatus and comprises: at least one processor or circuit configured to perform operations of: an accessory communicator configured to provide, with the image-capturing apparatus, three channels that are a notification channel used for providing a notice from the image-capturing apparatus to the accessory apparatus, a data communication channel used for transmitting accessory data from the accessory apparatus to the image-capturing apparatus; and an accessory controller configured to: in a transmission request receiving state of receiving a transmission request as the notice from the image-capturing apparatus through the notification channel, transmit the accessory data frame by frame to the image-capturing apparatus through the data communication channel; wherein in a first communication mode, more than one frame of data can be communicated through the data communication channel in the 

Re claims 66 and 68, the prior art fails to teach or suggest, an image-capturing apparatus to which an accessory apparatus is detachably attachable and a control method for an image-capturing apparatus having the specific configurations disclosed in claims 66 and 68 wherein the image-capturing apparatus comprises: at least one processor or circuit configured to perform operations of: a camera communicator configured to provide, with the accessory apparatus, three channels that are a notification channel used for providing a notice from the image-capturing apparatus to the accessory apparatus, a data communication channel used for transmitting accessory data from the accessory apparatus to the image-capturing apparatus; and a camera controller configured to: in a transmission request providing state of providing a transmission request as the notice to the accessory apparatus through the notification channel, receive the accessory data frame by frame from the accessory apparatus through the data communication channel; wherein in a first communication mode, more than one frame of data can be communicated through the data communication channel in the transmission request providing state, wherein in a second communication mode, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699